DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction
In response to applicant's telephone call on 5/12/2021 regarding the last Office action, the following corrective action is taken:
In paragraphs 38 and 40 of the final office action mailed 3/2/2021, the examiner incorrectly referred to claim 18 instead of claim 19.  The prior office action is copied below, and in those paragraphs (now paragraph numbers 41 and 43 due to the insertion of this section in this action), the references to claim 18 has been changed to claim 19.  No other changes have been made.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1, 14, 17 under Chuter and/or Wortley have been fully considered.  The Examiner agrees that the cited prior art fails to teach the array of three pieces displayed in a triangular shape, and the needle guide comprising a beveled aperture and flat lower side.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuter in view of Evans et al (US 8,202,259) or Hassler, Jr. et al (US 7,775,215).
Applicant argues that the use of three evenly spaced MRM materials provides for locking in of the device, in contrast to the prior art use of solid magnets or multiple small magnets.  The Examiner points out that this argument does not appear to be commensurate in scope to the claimed subject matter.  The claims recite that the housing comprises an array of three pieces displayed in a triangular shape.  The scope of this limitation is not interpreted to include only three pieces, but rather that there are three pieces which are displayed in a triangular shape.  Therefore, the ring of multiple small magnets disclosed by Chuter modified to be in a triangular shape would result in at least three of those magnets displayed in a triangular shape, thereby meeting the scope of the claim.
With regard to Luna, Applicant argues that Luna is directed to a wearable device rather than an implantable device and therefore is not contemplated for insertion into the body. This argument is not convincing.  A person of ordinary skill in the art would recognize that a power source charged by body heat when worn externally to the body could harness energy from body heat when worn internally.  The considerations with respect to the implantability of the device are addressed by the implantable prior art.  Wortley, for example, discloses that any suitable power source can be used to power the device and lists a battery and a kinetic energy source as examples (page 5, para. 0073; page 6, para. 0080). Any power source used to power an implantable device must be isolated from the patient’s body fluid and suitable wired to the electronics to function properly.  Therefore, any additional considerations for using a thermo-electric power source for an implantable device rather than a wearable device would already be accounted for in a device such as Wortely which includes a power source within an implantable device. 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 includes a typographical error in line 2 – “whereby t a septum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 calls for at least one light emitter along at least one surface of said housing, said light emitter adapted to emit light directly viewable through  said septum and through skin of the patient (emphasis added). This configuration appears to be depicted in fig. 6B, for example.  Light element 170 projects light toward the septum so that the septum is illuminated and the user can view the light through the septum and the skin.  However, in this embodiment, the light is not along a surface of the housing 130, but rather encapsulated within the housing.  Therefore, the disclosure does not support the combination of the light emitter along at least one surface of the housing, and the light emitter adapted to emit light directly viewable through the septum.
Claims 11-13 inherit the deficiencies of claim 10.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the handheld needle guide comprises “a central aperture” in line 7, and “a beveled aperture” in line 10. It is unclear if these recitations are referring to the same aperture.  The disclosure shows that the handheld needle guide includes only one aperture, so it is assumed that the beveled aperture is describing the previously recited aperture.  Appropriate corrections is required.  The examiner suggests that the first recitation of the aperture be amended to – a central aperture, the aperture being beveled – and the second recitation is deleted.  This is just one possible solution.
Claims 15 and 16 inherit the deficiencies of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter et al (US 7,794,451) in view of Evans et al (US 8,202,259).
Regarding claim 1, Chuter discloses a medical system for verifying proper placement of a medical instrument with respect to an implantable medical device (abstract; fig. 1), comprising an implantable medical device 14 (fig. 1) comprising a reservoir 55 adapted to store fluid (col. 4, lines 49-51), a housing 52 defining a port through which fluid access to the reservoir is obtained (opening holding septum 54: page 4, lines 49-50), said housing having an upper rim 66 disposed toward a body outer surface (col. 4, lines 56-57; fig. 1), and a subdermal aperture 60 adapted to provide fluid communication with a portion of the patient’s vasculature system (col. 4, lines 46-48, 61-63; fig. 1), a locator tool 12 comprising a first magnetically responsive material 30 (col. 4, lines 1-3; fig. 1) and an aperture (central bore 25 of needle through connector 28: col. 3, lines 43-46), and said housing further comprising an array of pieces comprising a second magnetically responsive material 64 (col. 4, lines 4-5; fig. 1), the second magnetically responsive materially adapted to respond to a magnetic field extending from the locator tool (col. 5, lines 4-7).  Chuter discloses that the array of magnetically responsive materials are individual pieces that comprise at least three pieces (fig. 2).
Claim 1 differs from Chuter in calling for the array of three pieces to be displayed in a triangular shape.  Evans teaches an implantable port that includes location elements on the upper rim of the port for locating the device below the skin of a patient (abstract).  Evans teaches that the implantable port housing may have a triangular shape (col. 10, lines 18-28; fig. 21) while allows for the device to be securely implanted under the skin and attached such that the device cannot rotate under the skin and potentially become dislodged (col. 9, lines 8-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable housing of Chuter to have a triangular shape as taught by Evans so that the device has corners that can be connected to the patient’s tissue to prevent movement of the device under the skin.  The implantable device of Chuter having a triangular shape would have at least three of the magnetic pieces, the pieces located at or near the corners, displayed in a triangular shape, as the ring of magnetic pieces follows the top perimeter of the housing.
Regarding claim 2, the housing of Chuter having a triangular shape as modified by Evans and discussed in detail above with regard to claim 1 necessarily comprises three corners (shaped as shown in Evans fig. 21 – triangles have three corners).  The ring of magnetic pieces surrounding the top perimeter of the triangular housing would necessarily have a piece of magnetically responsive material in each corner forming the array.
Regarding claim 3, Evans teaches that each of the three corners of the triangular shaped housing comprises a suture hole 66 (col. 9, lines 8-13; fig. 21) which allows the device to be securely attached to the patient’s tissue to prevent the device from becoming dislodged.  Therefore, it would have been obvious to modify the device of Cuter in view of Evans as discussed above with regard to claim 2 to include a suture hole in each corner as taught by Evans so that the device can be securely attached under the patient’s skin to prevent the device from becoming dislodged from the desired implantation site.
Regarding claim 4, Chuter discloses that the locator tool comprises a bottom side adapted to be directed towards a patient’s skin (fig. 1), the bottom side including a material 22 that covers the skin contacting portion and encases the magnetic material (fig. 1). This material is interpreted to be a cover as claimed.
Regarding claim 5, Chuter discloses that the locator tool comprises a channel along one side of the aperture (see fig. 1 annotated below). 

    PNG
    media_image1.png
    704
    791
    media_image1.png
    Greyscale

Regarding claim 9, Chuter discloses that the housing comprises a septum 54 bound within the upper rim (col. 4, lines 49-50; fig. 1).

Regarding claim 17, Chuter discloses a method of supplying a medication to a patient comprising the steps of implanting a medical port 14 under a film (col. 4, lines 40-42; the film is patient’s skin 16 in fig. 1), applying a locator tool magnetically responsive material 30 over the film to mate with an embedded magnetically responsive material 64 within the medical port (col. 4, lines 1-7; col. 5, lines 4-7), and inserting a hypodermic needle to supply medication into the medical port (col. 5, lines 11-12; col. 1, lines 19-27).
Claim 17 differs from Chuter in calling for the medical port to include a triangular array of at least three magnetically responsive materials.  Evans teaches an implantable port that includes location elements on the upper rim of the port for locating the device below the skin of a patient (abstract).  Evans teaches that the implantable port housing may have a triangular shape (col. 10, lines 18-28; fig. 21) while allows for the device to be securely implanted under the skin and attached such that the device cannot rotate under the skin and potentially become dislodged (col. 9, lines 8-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable housing of Chuter to have a triangular shape as taught by Evans so that the device has corners that can be connected to the patient’s tissue to prevent movement of the device under the skin.  The implantable device of Chuter having a triangular shape would have at least three of the magnetic pieces, the pieces located at or near the corners, displayed in a triangular shape, as the ring of magnetic pieces follows the top perimeter of the housing.
Regarding claim 21, Chuter discloses that the step of applying includes locating an aperture (bore 25) in the locater tool over a septum 54, whereby a septum rim (edge of the septum) is set concentrically wound a portion of the aperture (fig. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Evans as applied to claim 5 above, and further in view of Hassler, Jr et al (US 7,775,215).
Claim 6 calls for the channel to emanate from the aperture with side walls angled at an angle of five to thirty degrees from one another.  Chuter fails to teach that the channel is angled.  Hassler teaches a locator 300 (fig. 22) for indicating the location of a port implanted under the skin, wherein the locator includes an aperture 302, the aperture having channels extending at an angle from the aperture to guide the insertion of the fluid communication device into the opening (col. 11, line 65 – col. 12, line 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Chuter to be angled as taught by Hassler to guide the fluid connector into communication with the aperture.  The prior art fails to specifically teach the angle however, it would have been a matter of obvious design choice to provide the angle as claimed because applicant has not provided any criticality or particular benefit to the claimed angle and a person of ordinary skill in the art would expect the angled channel taught by Hassler to work equally well with an angle as shown or the claimed angle.

Claims  10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Evans as applied to claim 9 or 17 above, and further in view of Wortley et al (US 2007/0078391).
Claim 10 differs from the teachings above in calling for a light emitter along at least one surface of the housing, said light emitter adapted to emit light directly viewable through said septum and through said skin of the patient.  Wortley discloses an implantable port having a housing, and a light emitter along a surface of the housing (page 5, para. 0070: light located in the reservoir, along the bottom or the inner surface of the vertical side walls – both of these locations are a surface of the housing), the light is visible through the septum and the skin of the patient so that the septum itself is illuminated to provide a target for the user to puncture for accessing the reservoir (page 5, para. 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chuter in view of Evans to include a light emitting element along the surface of the housing for emitting light viewable through the septum and the skin as taught by Wortley so that the user can directly view the septum for accurately targeting the septum when accessing the reservoir.
Regarding claim 11, Wortley further teaches that the device includes a power source electrically coupled to the light emitter to provide the power to illuminate the light (page 5, para. 0073).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source taught by Wortley in the combination described above with regard to claim 10 so that electrical power can be provided to the light to illuminate the light for viewing.

Claim 18 calls for the step of activating a light coupled to the medical port via the step of applying.  Chuter fails to disclose a light in the device.  Wortley teaches an implantable port, the port having a light that allows the user to view the device below the skin of the patient (page 5, para. 0070), the light may be activated by an external magnet which closes a magnetic switch to supply power to the light (page 6, para. 0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of Chuter to include a light that is activated by applying a magnetic element as taught by Wortley so that the implanted device is illuminated so that the sure can be sure that the device can be properly targeted for insertion of the needle into the reservoir.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Evans in view of Wortley as applied to claim 11 or 18 above, and further in view of Luna et al (US 2016/0270717).
Claim 12 calls for a thermo-electric generator electrically coupled to the power source.  Wortely, as discussed above with regard to claim 11, teaches that the device may include a kinetic energy generator coupled to the power source, but fails to disclose a thermos-electric generator (page 6, para. 0080). Luna teaches a device to be worn on the body and having a power source, wherein the power source can gather power from a thermo-electric source or a kinetic energy generator (page 9, para. 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Wortley to be a thermo-electric energy source rather than a kinetic energy source because Luna teaches that they are suitable alternatives and a device within the body could gather kinetic energy from the movement of the user or thermo-electric energy from the user’s body heat.
Claim 20 calls for the step of powering the light via an implanted thermo-electric generator.  Wortely, as discussed above with regard to claim 18, teaches that the device includes a light.  Wortley further teaches a power source for powering the light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source taught by Wortley in the commination described above with regard to claim 18 so that the device can provide power to the light to illuminate the light.
Wortley teaches that the power source may include a kinetic energy generator coupled to the power source, but fails to disclose a thermos-electric generator (page 6, para. 0080). Luna teaches a device to be worn on the body and having a power source, wherein the power source can gather power from a thermo-electric source or a kinetic energy generator (page 9, para. 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Wortley to be a thermo-electric energy source rather than a kinetic energy source because Luna teaches that they are suitable alternatives and a device within the body could gather kinetic energy from the movement of the user or thermo-electric energy from the user’s body heat.

Claims 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Evans in view of Wortley as applied to claims 10 or 18 above, and further in view of NcNaughton (US 6,823,862).
Claim 13 calls for a Reed switch electrically coupled to the light emitter, said Reed switch adapted to be optionally connected via magnetic interaction with the second magnet.  Wortley teaches that an external magnetic field applied to a magnetic switch provides power to actuate the light (page 6, para. 0081).  A Reed switch is understood to be an electrical switch operated by a magnet, however, Wortley does not specifically disclose that the magnetic switch is a Reed switch.  McNaughton teaches a device wherein a magnetic reed switch is triggered by a magnet to close a circuit and connect an LED to a power source to activate the LED (col. 2, lines 63-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a magnetic switch to activate the light of Chuter in view of Evans in view of Wortley as taught with regard to claim 10 above so that the light can be activated when the locator of Chuter nears the implanted port, and that the magnetic switch described by Wortley is a Reed switch as McNaughton teaches that the operation disclosed by the magnetic switch of Wortley is performed by a Reed switch.
Claim 19 calls for the step of activating the light to comprise activation of a Reed switch.  Wortley teaches that an external magnetic field applied to a magnetic switch provides power to actuate the light (page 6, para. 0081).  A Reed switch is understood to be an electrical switch operated by a magnet, however, Wortley does not specifically disclose that the magnetic switch is a Reed switch.  McNaughton teaches a device wherein a magnetic reed switch is triggered by a magnet to close a circuit and connect an LED to a power source to activate the LED (col. 2, lines 63-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the magnetic switch described by Wortley is a Reed switch as McNaughton teaches that the operation disclosed by the magnetic switch of Wortley is performed by a Reed switch.

Claim 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Hassler.
Regarding claim 14, Chuter discloses a medical system for verifying proper placement of a medical instrument with respect to an implantable medical device (abstract; fig. 1), an implantable housing 52 defining a port through which fluid access to the patient’s vasculature system (col. 4, lines 46-48; fig. 1), said housing comprising a lower magnetically responsive material 64 (col. 4, lines 4-5; fig. 1), and a handheld needle guide 12 comprising a central aperture 25 (col. 3, lines 38-39), and further comprising an upper magnetically responsive material 30 (col. 4, lines 1-3; fig. 1), wherein said upper magnetically responsive material and said lower magnetically responsive material are adapted to mate (col. 5, lines 4-7), said needle guide comprising a lower side the is flat (see fig. 1 annotated below).

    PNG
    media_image2.png
    597
    732
    media_image2.png
    Greyscale

Claim 14 further calls for the aperture to be beveled.  Chuter fails to teach that the aperture is beveled.  Hassler teaches a locator 300 (fig. 22) for indicating the location of a port implanted under the skin, wherein the locator includes an aperture 302, the aperture being beveled to guide the insertion of the fluid communication device into the opening (col. 11, line 65 – col. 12, line 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Chuter to be beveled as taught by Hassler to guide the fluid connector into communication with the aperture.  
Regarding claim 16, Chuter discloses that when the upper and lower magnetically responsive materials are mated, an interior surface of the handheld needle guide is circumscribed by a sidewall of the implantable housing (fig. 1).  Claim 16 further calls for the lower magnetically responsive material to comprise an array of three equally spaced locator pins.  The limitation “an array of three” is not interpreted to mean an array of only three, but rather that the array includes three pins and may also include more.  Chuter teaches an array of magnetic elements that are sized and shaped as pins (fig. 2), the array includes three elements that are equally spaced (any three of the elements that are equally spaced around the circumference).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter in view of Hassler as applied to claim 14 above, and further in view of McNaughton.
Claim 15 calls for at least one light emitter couple dot the housing, the light emitted adapted for activation by a Reed switch electrically coupled to the light emitter, said Reed switch adapted to be in magnetic communication with the second magnet.  Wortley teaches an implantable port having a housing, and a light emitter along a surface of the housing (page 5, para. 0070: light located in the reservoir, along the bottom or the inner surface of the vertical side walls – both of these locations are a surface of the housing), the light is visible through the septum and the skin of the patient so that the septum itself is illuminated to provide a target for the user to puncture for accessing the reservoir (page 5, para. 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chuter in view of Evans to include a light emitting element along the surface of the housing for emitting light viewable through the septum and the skin as taught by Wortley so that the user can directly view the septum for accurately targeting the septum when accessing the reservoir.
Wortley teaches that an external magnetic field applied to a magnetic switch provides power to actuate the light (page 6, para. 0081).  A Reed switch is understood to be an electrical switch operated by a magnet, however, Wortley does not specifically disclose that the magnetic switch is a Reed switch.  McNaughton teaches a device wherein a magnetic reed switch is triggered by a magnet to close a circuit and connect an LED to a power source to activate the LED (col. 2, lines 63-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a magnetic switch to activate the light of Chuter in view of Evans in view of Wortley as taught with regard to claim 10 above so that the light can be activated when the locator of Chuter nears the implanted port, and that the magnetic switch described by Wortley is a Reed switch as McNaughton teaches that the operation disclosed by the magnetic switch of Wortley is performed by a Reed switch.

Claim 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al (US 4,222,374) in view of Weijand et al (US 6,009,878) in view of Hassler.
Regarding claim 14, Sampson discloses a medical system for verifying proper placement of a medical instrument with respect to an implantable medical device (abstract), comprising an implantable housing P defining a port adapted to provide fluid communication to the patient’s body, the housing comprising a lower magnetically responsive material 10 (fig. 1A), and a handheld needle guide 12 comprising a central aperture 14, and further comprising an upper magnetically responsive material 22 (col. 4, lines 31-33; fig. 1), the lower magnetically responsive materially and the upper magnetically responsive material adapted to mate (col. 5, lines 19-25), the needle guide comprising a flat lower side (fig. 3).
Claim 14 calls for the port to provide fluid communication to access a portion of the patient’s vascular system.  Sampson teaches that the port delivers fluid subcutaneously, but not specifically that the port provides fluid communication to the vasculature.  Weijand teaches an implantable device having a port 15 to access the vasculature (col. 2, lines 49-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable port of Sampson to include a port that can access the vasculature as taught by Weijand so that the device can be used to delivery fluids directly into the vasculature.
Claim 14 further calls for the aperture to be beveled.  Hassler teaches a device for locating an implanted port wherein the locator includes an aperture 302 having a bevel (fig. 23) to guide the needle into the aperture (col. 12, lines 55-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sampson to include a bevel on the aperture as taught by Hassler so that the needle can be easily guided into the aperture to increase ease of use of the device.
Claim 22 calls for the central aperture to comprise an open portion defining a C-shaped channel.  Weijand teaches a handheld locator including an aperture having an open portion 34 defining a C-shaped channel to allow the locator to be removed and set aside after the needle has punctured the patient’s body (col. 3, lines 24-26; fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture of Sampson to include a channel extending from the aperture as taught by Weijand so that the locator can be removed from the body and set aside after the needle is inserted through the septum so that user can complete the procedure with both hands free.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783